Citation Nr: 1128799	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  09-45 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for residuals of a concussion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from May 1984 to March 1987.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

Although the RO has reopened the previously denied claim for service connection for a right knee disability, regardless of the RO's actions, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Given the Board's favorable disposition of the petition to reopen-the Board has characterized this part of the appeal as encompassing the two matters set forth on the title page.

The issues of service connection for a right knee disability, a left knee disability, and residuals of a concussion are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim decided herein has been accomplished.

2.  Service connection for a right knee disorder was denied by rating action of October 1990.  It was held that there was no right knee disorder in service or on post service VA examination.  Appellant was notified of this decision and did not appeal.

3.  Additional evidence associated with the claims file since the October 1990 denial was not previously before agency decision makers, and relates to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claim for service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The RO's October 1990 decision denying the claim for service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  Since the October 1990 RO decision, new and material evidence has been received; hence, the requirements to reopen the claim for service connection for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Petition to reopen

In an October 1990 rating decision, the RO denied service connection for a right knee fracture.  At that time, the RO found that there was no evidence that the Veteran had a right knee disability or that she sustained a fracture of the right knee during service.  There was no disagreement with that decision.  See 38 C.F.R. § 20.201.

The Veteran sought to reopen her claim in August 2007.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the appellant's claim.  Evidence added to the record since the October 1990 decision includes a September 2007 private physical therapy record noting that the Veteran was diagnosed with bilateral femoral chondromalacia, a January 2008 VA joints examination showing that the Veteran was diagnosed with bilateral patellofemoral pain syndrome, negative VA nexus opinions, favorable private medical nexus opinions, and the transcript of the May 2011 Board hearing in which the Veteran testified that she injured her right leg during the same accident in which she injured her pelvis (which she is service-connected).  The Board finds that the additional evidence has not previously been considered by agency adjudicators, and is not cumulative or redundant of evidence previously of record, they are "new." Moreover, this evidence shows that the Veteran is currently diagnosed with a right knee disability , and the evidence suggests a possible nexus between a right knee disability and service, it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right knee disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

To the limited extent that new and material evidence to reopen the claim for service connection for a right knee disability has been received, the appeal is granted.


REMAND

In a July 2009 VA traumatic brain injury examination report,  the VA examiner noted a review of the service treatment records and concluded that the information in the service treatment records was in conflict with the history given by the Veteran.  In this regard, the Veteran reported that she hurt her head in a parachute jump at the end of January 1985 and she was knocked unconscious for an unknown period of time.  She furthered that she was admitted to the hospital and kept there for four days and then discharged.  The VA examiner stated that there are no records of any hospitalization in the claims folder.  He noted that she was at Fort Benning, Georgia when this happened and it might be worthwhile seeing if there is any record available from that hospital.

Additionally, during the May 2011 Board hearing, the Veteran testified that during service she was hospitalized at Fort Benning and received treatment for injuries to her knees.  She furthered that she was given light duty and put on a profile because of these injuries.  She stated that she was put in a cast.  

In light of the above, the Board finds that a remand is warranted to make an attempt to obtain the Veteran's personnel records and her hospital records from Fort Benning, Georgia.  

The Veteran also indicated that she last received treatment at the VA for her knees in January 2011.  The claims file currently includes outpatient treatment records from the Columbia VA medical center (VAMC) dated through June 2009.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). Hence, the RO must obtain all outstanding pertinent medical records from the Columbia VAMC from June 2009 to the present.

During the May 2011 Board hearing, the Veteran testified that that her doctors had discussed with her that her knees could be related to her service-connected pelvic disability, thus raising a potential claim for secondary service connection.  However, the RO has only had the opportunity to adjudicate the claims for service connection for a right and for a left knee disability on a direct basis, and not as secondary to the Veteran's service- connected residuals, fracture, right pubis ramus. Thus, on remand, the RO should expand these claims and consider service connection for left and for right knee disabilities, to include as secondary to service-connected residuals, fracture, right pubis ramis.  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To ensure that all due process requirements are met, and that the record before the examiner is complete, the RO/AMC should, through VCAA-compliant notice, give the Veteran another opportunity to provide information and/or evidence pertinent to the claim for service connection on appeal on appeal.  The RO should specifically request that the Veteran provide authorization to enable VA to obtain all treatment records from her private physicians, C. G. Mazoue, M.D., and Riley Family Practice Associates.  In the alternative, she may obtain the records and submit them.

Accordingly, these matters are REMANDED for the following actions:

1.  Appropriate action must be taken to obtain all of the Veteran's service personnel records and outstanding service treatment records, to specifically include any hospital records from Fort Benning.  All attempts made should be documented.  If records cannot be obtained, appellant should be notified in accordance with applicable procedures.

2.  The RO/AMC should obtain from the Columbia VAMC any outstanding medical records from June 2009 to the present.  All records and/or responses received should be associated with the claims file.

3.  The RO/AMC should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO/AMC should specifically request that she provide sufficient information and authorization to obtain all medical records from C. G. Mazoue, M.D., and Riley Family Practice Associates.  If, in the alternative, the appellant wants to obtain and submit these records, she may do so.

Also, the RO/AMC should ensure that the Veteran is properly notified of what evidence is needed to support her claims for secondary service connection under 38 C.F.R. § 3.310 (revised effective in October 2006) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).

4.  Thereafter, regardless of whether additional service records are added to the claims file, an additional VA examination, by an appropriate examiner, should be scheduled for the Veteran to determine the etiology of the Veteran's right and left knee disabilities.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The claims file should be made available to the examiner for review prior to entering any opinion, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner should opine as to whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's right and left knee disabilities are related to her military service.  In providing this opinion, the examiner is requested to comment on the medical opinions provided by Dr. C. G. Mazoue and Dr. R.N. Riley.

The examiner should also opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's right and left knee disabilities are (a) caused, or (b) are aggravated by the Veteran's service-connected residuals, fracture, right pubis ramus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.

5.  Then, if, and only if, additional service records show that the Veteran was treated for a concussion, the claims file should be returned to examiner who performed the July 2009 VA traumatic brain injury examination for a supplemental opinion. 

If the prior examiner is not available, or the examiner is unable to provide the requested opinion without examining the Veteran, arrangements should be made for the Veteran to undergo VA examination to provide a medical opinion whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has residuals of a concussion related to the Veteran military service.  The entire claims file must be made available to the examiner designated to examine the Veteran.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.

6.  Thereafter, the RO/AMC should readjudicate each claim remaining on appeal in light of all pertinent evidence and legal authority (to include the current version of 38 C.F.R. § 3.310, as revised effective in October 2006 as it pertains to the claims for service connection for a right and a left knee disability).

7.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a SSOC.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  The Board intimates no opinion as to the outcome in this case by the actions taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


